

















[leearrowoodemploymentcont002.jpg] [leearrowoodemploymentcont002.jpg]
















EMPLOYMENT AGREEMENT
















ISSUED TO:   Mr. Larry Lee Arrowood




POSITION:   General Manager, Quality Director







--------------------------------------------------------------------------------




[leearrowoodemploymentcont001.jpg] [leearrowoodemploymentcont001.jpg]




EMPLOYMENT CONTRACT

  

  

This Employment Contract (this "Contract") is made effective as of August 01,
2014, by and between Oakridge Energy Technologies of 751 North Drive, Melbourne,
Florida, 32937 and Larry Lee Arrowood ("Lee"), of 3490 Poseidon Way,
Indialantic, Florida, 32903.

  

A. Oakridge Energy Technologies is engaged in the business of Cell & Battery
Manufacturing Lee will primarily perform the job duties at the following
location: 751 North Drive, Melbourne, Florida.

  

B. Oakridge Energy Technologies desires to have the services of Lee as General
Manager and Acting Quality Director and Lee desires to accept employment in such
position.

  

C. The parties desire to enter into this Contract to set forth each party’s
rights and obligations under the employment relationship.

  

Therefore, the parties agree as follows:

  

1. EMPLOYMENT. Oakridge Energy Technologies shall employ Lee as a General
Manager to perform those duties customarily associate with such position and
such other duties as may be assigned to Lee by the Company’s CEO or Board of
Directors from time to time.  Lee accepts and agrees to such employment, and
agrees to such employment on the terms and conditions set for in this Contract.

  

2. BEST EFFORTS OF EMPLOYEE. Lee agrees to perform faithfully, industriously,
and to the best of Lee's ability, experience, and talents, all of the duties
that may be required by the express and implicit terms of this Contract, to the
reasonable satisfaction of Oakridge Energy Technologies. Such duties shall be
provided at such place(s) as the needs, business, or opportunities of Oakridge
Energy Technologies may require from time to time.

  

3. COMPENSATION OF EMPLOYEE. As compensation for the services provided by Lee
under this Contract, Oakridge Energy Technologies will pay Lee an annual salary
of $140,400.00 payable semi-monthly on the first day and the fifteenth day of
the month. Upon termination of this Contract, payments under this paragraph
shall cease; provided, however, that Lee shall be entitled to payments for
periods or partial periods that occurred prior to the date of termination and
for which Lee has not yet been paid, and for any commission earned in accordance
with Oakridge Energy Technologies's customary procedures, if applicable. Accrued
vacation will be paid in accordance with state law and Oakridge Energy
Technologies's customary procedures. This section of the Contract is included
only for accounting and payroll purposes and should not be construed as
establishing a minimum or definite term of employment.  Lee is to be paid a near
term performance bonus for demonstration of ability to successfully produce 3AH
cells with safety separator and for commercial use; 2AH cells for use in UAV or
other commercial application; 5AH cells for use in UAV or other commercial
application; and 10AH cells for use in UAV or other commercial application.
 This performance bonus shall be $30,000.00.  Additional annual or periodic
bonuses shall be established based on achievement of company




--------------------------------------------------------------------------------




[leearrowoodemploymentcont001.jpg] [leearrowoodemploymentcont001.jpg]




goals.  Additional commitment from Company is that immediately Lee will be
issued 150,000 shares of company stock.

  

4. EXPENSE REIMBURSEMENT. Oakridge Energy Technologies will reimburse Lee for
"out-of-pocket" expenses incurred by Lee in accordance with Oakridge Energy
Technologies's policies in effect from time to time.

  

5. RECOMMENDATIONS FOR IMPROVING OPERATIONS. Lee shall provide Oakridge Energy
Technologies with all information, suggestions, and recommendations regarding
Oakridge Energy Technologies's business, of which Lee has knowledge, that will
be of benefit to Oakridge Energy Technologies.

  

6. CONFIDENTIALITY. Lee recognizes that Oakridge Energy Technologies has and
will have information regarding the following:

- inventions

- processes

- trade secrets

and other vital information items (collectively, "Information") which are
valuable, special and unique assets of Oakridge Energy Technologies. Lee agrees
that Lee will not at any time or in any manner, either directly or indirectly,
divulge, disclose, or communicate any Information to any third party without the
prior written consent of Oakridge Energy Technologies. Lee will protect the
Information and treat it as strictly confidential. A violation by Lee of this
paragraph shall be a material violation of this Contract and will justify legal
and/or equitable relief.

  

7. UNAUTHORIZED DISCLOSURE OF INFORMATION. If it appears that Lee has disclosed
(or has threatened to disclose) Information in violation of this Contract,
Oakridge Energy Technologies shall be entitled to an injunction to restrain Lee
from disclosing, in whole or in part, such Information, or from providing any
services to any party to whom such Information has been disclosed or may be
disclosed. Oakridge Energy Technologies shall not be prohibited by this
provision from pursuing other remedies, including a claim for losses and
damages.

  

8. CONFIDENTIALITY AFTER TERMINATION OF EMPLOYMENT. The confidentiality
provisions of this Contract shall remain in full force and effect for a 2 year
period period after the voluntary or involuntary termination of Lee's
employment. During such 2 year period period, neither party shall make or permit
the making of any public announcement or statement of any kind that Lee was
formerly employed by or connected with Oakridge Energy Technologies.

   

9. BENEFITS. Lee shall be entitled to employment benefits, including holidays,
Annual and quarterly bonuses tied to performance, personal leave, sick leave,
vacation, health insurance, disability insurance, life insurance, stock option
participation, and pension plan as provided by Oakridge Energy Technologies's
policies in effect during the term of employment.  Lee shall receive 4 weeks of
paid vacation for each 12-month calendar year employed.  Scheduling of vacation
weeks shall be decided between the CEO and Lee and will not adversely affect the
Company’s operations or business.




--------------------------------------------------------------------------------




[leearrowoodemploymentcont001.jpg] [leearrowoodemploymentcont001.jpg]




  

10. TERM/TERMINATION. Lee's employment under this Contract shall be for Five (5)
years, beginning on August 01, 2014 and expiring at midnight on August 1, 2019
(the “Initial Term”), unless earlier terminated in accordance with the
provisions of this Agreement.  Provided, the Initial Term and any subsequent
terms will automatically renew for additional one (1) year periods, unless six
(6) months prior to the expiration of the then current term, either party gives
written notice to the other that this Agreement will not renew for an additional
term. This Contract may be terminated by Oakridge Energy Technologies upon Board
approval required written notice, and by Lee upon 4 weeks written notice. If
Oakridge Energy Technologies shall so terminate this Contract, Lee shall be
entitled to compensation for 12 months beyond the termination date of such
termination, unless Lee is in violation of this Contract. If Lee is in violation
of this Contract, Oakridge Energy Technologies may terminate employment upon
Board approval without notice and with compensation to Lee only to the date of
such termination. The compensation paid under this Contract shall be Lee's
exclusive remedy.




11. CAUSE. Company may terminate Lee’s employment with Board approval during the
term of this Agreement for Cause.  For purposes of this Agreement, “Cause” shall
mean: (i) Lee being convicted of a felony; (ii) a willful action taken by Lee in
an intentional act of fraud, embezzlement, theft, or any other material
violation of law that occurs during or in the course of employment in connection
with his responsibilities; (iii) the willful and continued failure of Lee to
perform substantially his duties with Company or its affiliates (other than any
such failure resulting from Disability), after a written demand for substantial
performance is delivered to Lee by the Board of Directors with specifically
identifies the manner in which the Board of Directors believe Lee has not
substantially performed Lee’s duties and Lee has not performed such duties
within 30 days of such notice, or (iv) the willful engaging by Lee in illegal
conduct or gross misconduct which is materially and demonstrably injurious to
Company.  For purposes of this provision, no act or failure to act, on the part
of Lee, shall be considered “willful” unless it is done, or omitted to be done,
by Lee in bad faith or without reasonable belief that Lee’s action or omission
was in the best interests of Company.  Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board of Directors
based upon the advice of counsel for Company shall be conclusively presumed to
be done, or omitted to be done, by Lee in good faith and in the best interests
of Company.  The cessation of employment of Lee shall not be deemed by Cause
unless and until there shall have been delivered to Lee a copy of a resolution
duly adopted by the affirmative vote of not less than a majority of the Board of
Directors at a meeting held for that purpose (after reasonable notice is
provided to Lee and Lee is given an opportunity, together with counsel, to be
heard before the Board of Directors), finding that, in the good faith opinion of
the Board of Directors, Lee is guilty of the conduct described in subparagraph
(i), (ii), (iii), (iv) above, and specifying the particulars thereof in detail.




12. NOTICE OF TERMINATION. Any termination by Company shall be communicated by
Notice of Termination to Lee hereto in accordance with Section 12 of this
Agreement.  For purposes of this Agreement.  For purposes of this Agreement, a
“Notice of Termination” means a written notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Lee’s employment under the provision so
indicated




--------------------------------------------------------------------------------




[leearrowoodemploymentcont001.jpg] [leearrowoodemploymentcont001.jpg]




and (iii) if the Date of Termination (as defined below) is other than the date
of receipt of such notice, specifies the termination date.




13. DATE OF TERMINATION. “Date of Termination” means (i) if Lee’s employment is
terminated by Company for Cause, the date of receipt of the Notice of
Termination or any later date specified therein, as the case may be, (ii) if
Lee’s employment is terminated by Company other than for Cause or Disability,
the Date of Termination shall be thirty (30) days after the date on which
Company notifies Lee of such termination.




14. OBLIGATIONS OF COMPANY UPON TERMINATION.

a) Other than for Cause, or Disability.  If, during the term of this Agreement,
Company shall terminate Lee’s employment other than for Cause, Death, or
Disability:

1.  Company shall pay Lee in a lump sum in cash within 30 days after the Date of
Termination the aggregate of the following amounts:

i. (a) Twelve (12) months base salary (b) reimbursement of any and all monies
advanced in connection with Lee’s employment through the Date of Termination.




ii. To the extent not theretofore paid or provided, Company shall timely pay or
provide to Lee any other amounts or benefits required to be paid or provided or
which Lee is eligible to receive under any plan, program, policy or practice or
contract or agreement of Company and its affiliated companies (such other
amounts and benefits shall be hereinafter referred to as the “Other Benefits”).




b) Cause – Other than for Good Reason.  If Lee’s employment shall be terminated
for Cause during the term of this Agreement, this Agreement shall terminate
without further obligations to Lee other than for payment of Accrued Obligations
and the timely payment or provision of Other Benefits.  If Lee voluntarily
terminates employment during the Employment Period, this Agreement shall
terminate without further obligations to Lee, other than for Accrued Obligations
and the timely payment or provision of Other Benefits.  In any event, all
Accrued Obligations shall be paid to Lee in a lump sum in cash within 30 days of
the Date of Termination.




15. COMPLIANCE WITH EMPLOYER'S RULES. Lee agrees to comply with all of the rules
and regulations of Oakridge Energy Technologies.

  

16. RETURN OF PROPERTY. Upon termination of this Contract, Lee shall deliver to
Oakridge Energy Technologies all property which is Oakridge Energy
Technologies's property or related to Oakridge Energy Technologies's business
(including keys, records, notes, data, memoranda, models, and equipment) that is
in Lee's possession or under Lee's control. Such obligation shall be governed by
any separate confidentiality or proprietary rights agreement signed by Lee.

  




--------------------------------------------------------------------------------






[leearrowoodemploymentcont001.jpg] [leearrowoodemploymentcont001.jpg]




17. NOTICES. All notices required or permitted under this Contract shall be in
writing and shall be deemed delivered when delivered in person or on the third
day after being deposited in the United States mail, postage paid, addressed as
follows:

  

  

Employer:

  

Oakridge Energy Technologies

751 North Drive

Melbourne, Florida 32937

  

Employee:

  

Larry Lee Arrowood

3490 Poseidon Way

Indialantic, Florida 32903

  

Such addresses may be changed from time to time by either party by providing
written notice in the manner set forth above.

  

18. INDEMNIFICATION.

Company shall indemnify Lee and hold Lee harmless from liability for acts or
decisions made by Lee and/or Company while performing services for Company to
the greatest extent permitted by the Florida Business Corporation Act and shall
advance funds to Lee for the defense of any action, suit or proceeding prior to
the conclusion thereof to the maximum extent permitted by the Florida Business
Corporation Act.  Company shall use its best efforts to obtain coverage for Lee
under a directors and officers liability insurance policy which is issued by a
recognized insurer of national standing acceptable to Lee, and which provides
coverage customarily contained in director and officer liability insurance
policies carried by companies of comparable size and structure that are engaged
in business in a similar industry.




19. ASSIGNMENT.

This Agreement may not be assigned by either party without the prior written
consent of the other party.




20. ENTIRE AGREEMENT. This Contract contains the entire agreement of the parties
and there are no other promises or conditions in any other Contract whether oral
or written. This Contract supersedes any prior written or oral agreements
between the parties.

  

21. AMENDMENT. This Contract may be modified or amended, if the amendment is
made in writing and is signed by both parties.

  

22. SEVERABILITY. If any provisions of this Contract shall be held to be invalid
or unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable. If a court finds that any provision of this Contract is
invalid or unenforceable, but




--------------------------------------------------------------------------------






[leearrowoodemploymentcont001.jpg] [leearrowoodemploymentcont001.jpg]




that by limiting such provision it would become valid or enforceable, then such
provision shall be deemed to be written, construed, and enforced as so limited.

  

23. WAIVER OF CONTRACTUAL RIGHT. The failure of either party to enforce any
provision of this Contract shall not be construed as a waiver or limitation of
that party's right to subsequently enforce and compel strict compliance with
every provision of this Contract.

  

24. APPLICABLE LAW. This Contract shall be governed by the laws of the State of
Florida.

  

  

EMPLOYER:

Oakridge Energy Technologies

  

  

  

By: /s/Mark Meriwether

Date: ____8/1/2014___________

Mark Meriwether

Director, Vice President

  

  

  

AGREED TO AND ACCEPTED.

  

EMPLOYEE:

                [leearrowoodemploymentcont004.gif]
[leearrowoodemploymentcont004.gif]

__________________________________

Date: ____8/1/2014___________

Larry Lee Arrowood









